Citation Nr: 0216462	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) o 
appeal of a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (the RO).  

In October 2000, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Board member at 
the RO.  A transcript of that hearing is of record. 

The veteran's appeal was previously before the Board in 
December 2000, at which time the Board decided issues no 
longer in appellate status and remanded the issues of 
entitlement to service connection for hearing loss and a 
right shoulder disability to the RO for additional 
development.  While the case was pending at the RO, in an 
April 2002 rating decision the RO granted service connection 
for osteoarthritis of the right shoulder.  The RO then 
returned the case to the Board for further consideration of 
the veteran's appeal regarding the denial of service 
connection for hearing loss.


FINDING OF FACT

The evidence indicates that the veteran does not currently 
have a hearing loss disability.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hearing loss because he was told during 
service that he had a hearing loss.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The RO provided the veteran a statement of the case in 
December 1998 and supplemental statements of the case in 
February 2000 and May 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection for hearing loss, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
the December 2000 remand the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his appeal.  Following the 
Board's remand, in January 2001 the RO instructed the veteran 
to identify all medical care providers who had treated him 
for hearing loss since his separation from service.  The RO 
informed him that he could complete authorizations for the 
release of his medical records so that the RO could obtain 
the records on his behalf, or he could obtain the records 
himself and submit them to the RO.  The veteran did not 
submit any information or evidence in response to that 
notice.

In a September 2002 notice the Board informed the veteran of 
the provisions of the VCAA in terms of VA's duty to notify 
him of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence.  The Board 
informed him that he was required to submit any evidence in 
his possession showing that the requirements for service 
connection for hearing loss were met.  The Board also 
informed him that he was required to identify any medical 
treatment provider who had treated him for hearing loss, and 
to provide properly completed authorizations for the release 
of medical records so that the Board could obtain the records 
of that treatment on his behalf.  As an alternative, he could 
obtain the records and submit them to the Board.  The Board 
also informed the veteran of the specific evidence required 
to show that he was entitled to service connection for 
hearing loss.  The veteran did not respond to the Board's 
September 2002 notice.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records; he 
did not identify any other records that were relevant to his 
claim.  The RO provided VA audiometric examinations in August 
1997 and May 2001.  The reports of the examinations reflect 
that the examiners reviewed the veteran's service medical 
records, recorded his past medical history, noted his current 
complaints, conducted audiometric examinations, and rendered 
appropriate diagnoses and opinions.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, the veteran 
presented testimony before the undersigned during a personal 
hearing in October 2000.  

Based on the above, the Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if such are 
shown to be manifested to a compensable degree within one 
year after separation from service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may not be granted if a current disability 
does not exist.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Service connection - hearing loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
compensation and pension purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2001).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual background

A review of the veteran's service medical record discloses 
that his hearing was tested in April 1983, August 1983, 
October 1986, October 1988, February 1989, April 1989, 
February 1992, September 1992, and February 1997.  That 
testing consistently revealed his hearing acuity to be within 
normal limits at the 500-4000 Hertz levels.    

In a report of medical history which was completed by the 
veteran in February 1997 in connection with his retirement 
physical examination, he responded "yes" to the question 
concerning hearing loss.  He indicated that he had been 
informed that he had hearing loss in 1999 at Ft. McClellan, 
Alabama.  Audiometeric testing revealed the following 
puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
15
10
5
20

It was noted that the veteran was routinely exposed to 
hazardous noise.

In July 1997, the veteran filed a claim for VA benefits, 
including service connection for hearing loss.  The RO 
provided the veteran a VA audiometric examination in August 
1997, which revealed the following puretone decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
5
5
10

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 92 percent in the left ear.  
Although the speech recognition ability was below 94 percent 
in the left ear, the audiologist determined that the 
veteran's hearing was within normal limits.

During the October 2000 hearing the veteran testified that he 
had been diagnosed with a hearing loss while in service, in 
approximately 1988, after serving in an artillery unit.  He 
stated that he was exposed to a lot of noise in the artillery 
unit.  He also stated that he was told during his retirement 
examination that he had a hearing loss.

Because the speech recognition ability was below 94 percent 
in the left ear when examined in August 1997, in the December 
2000 remand the Board instructed the RO to provide the 
veteran an additional examination in order to determine 
whether he had a hearing loss disability as defined in 
38 C.F.R. § 3.385.  Audiometric testing in May 2001 revealed 
the following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
10
10
10
20

Speech audiometry revealed speech recognition ability of 
96 percent in both ears.  

The audiologist reviewed the claims file, including the 
veteran's service medical records, and concluded that 
audiometric testing during service had not shown a hearing 
loss in the 500-4000 Hertz levels.  The audiologist also 
reviewed the results of the August 1997 examination, and 
noted the 92 percent speech recognition score and compared 
that score to the 96 percent found in May 2001.  The 
audiologist determined that the difference between a score of 
92 percent and 96 percent was one word on the word list.  The 
audiologist determined that, although 92 percent was shown in 
August 1997, the veteran's hearing acuity was currently 
within normal limits in both ears.
Analysis

The veteran contends that he has a hearing loss disability 
that was caused by noise exposure in service when he served 
in an artillery unit.  For reasons explained below, the Board 
concludes that a current hearing loss disability does not 
exist and the claim is being denied on that basis.  

In essence, the results of recent audiology testing, which 
have been reported in detail above, clearly indicate that the 
veteran's hearing is normal for the purposes of determining 
whether service connection should be granted.

Although the results of the audiometric testing in August 
1997 showed speech recognition ability below 94 percent in 
the left ear, the audiologist determined that the veteran did 
not have a hearing loss as defined in VA regulations.  On re-
testing in May 2001, the speech recognition ability was 
within normal limits in both ears, and the audiologist again 
determined that the veteran did not currently have a hearing 
loss disability.  Because the examination in May 2001 
included a review of the prior audiometric testing, including 
the testing reports in the veteran's service medical records, 
and was conducted for the specific purpose of resolving the 
92 percent speech recognition score recorded for the left ear 
in August 1997, the Board finds that the report of the May 
2001 examination is more probative.  

It is now well settled that in order for service connection 
to be granted, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].

The Board has no reason to doubt that the veteran may be 
experiencing some diminution in his hearing acuity.  Indeed, 
at the retirement audiology examination in February 1997, the 
puretone decibel threshold was above normal at 6000 Hertz.  
However, as explained above that result is not considered in 
determining whether the veteran has a hearing loss disability 
as defined in 38 C.F.R. § 3.385.  The veteran does not 
currently have a hearing loss disability as defined in 
38 C.F.R. § 3.385.  In the absence of a current diagnosis of 
a hearing loss disability, Hickson element (1) has not been 
met and service connection for hearing loss cannot be 
granted.  

In summary, for reasons explained above, the Board has 
determined that a preponderance of the evidence is against 
the claim of entitlement to service connection for hearing 
loss.  The benefit sought on appeal is accordingly denied.



ORDER

The veteran's claim of entitlement to service connection for 
hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

